Cupp, J.,
dissenting.
{¶ 30} I dissent from the majority’s decision to “move the date on which Am.Sub.S.B. No. 117 became a law to August 1, 2007,” the date of this court’s decision in State ex rel. Ohio Gen. Assembly v. Brunner, 114 Ohio St.3d 386, 2007-Ohio-3780, 872 N.E.2d 912.
{¶ 31} A majority of this court, in pursuit of the laudable goal of preserving a clear referendum opportunity unobscured by the cloud of litigation, creates a mechanism for delaying the constitutionally established effective date of a law in this “unique case.” To accomplish this result, the majority inserts into the Ohio Constitution what is, in effect, a retroactive stay: a remedy that is previously unknown to the law. However desirable an extension of time for a referendum in this case may be, it has no authorization in the text of the Constitution, and, in fact, contradicts it. I am compelled, therefore, to respectfully dissent.
*110{¶ 32} The majority’s concern, that the citizens of the state will be unable to challenge the merits of the public policy contained within this law2 without an extended referendum period, is misplaced. The Constitution wisely provides not just one, but several, mechanisms to challenge or change existing law. These include both direct contact to sway members of the General Assembly to revise or repeal the now-existing law and the right of initiative. Notably, Am.Sub.S.B. No. 117 was enacted in the previous, 126th General Assembly; a new General Assembly is now in session and is engaged in the lawmaking process. Opponents of Am.Sub.S.B. No. 117 have the opportunity to press their case that the law should be altered or repealed. Additionally, the Ohio Constitution provides for the right of citizens to initiate a new law, which may include the revision or repeal of an existing law, by citizen petition to the General Assembly, and to force a statewide vote if the General Assembly fails to satisfactorily respond. See Section lb, Article II, Ohio Constitution. Thus, declining to extend the referendum process in this case would not deprive the citizens of this state of their constitutional right to ultimately revise or repeal state laws.
I
{¶ 33} To begin, the relief the secretary of state seeks in her current motion is not properly a matter of “reconsideration” but instead is a request for new relief. The secretary did not request this relief while this case was pending on the merits. Indeed, the secretary went so far as to say in her original merit brief that “[mjore than ninety days have passed [from January 5, 2007, the date the governor originally filed Am.Sub.S.B. No. 117] as of the date of the filing of [the secretary’s merit] brief, and no referendum petitions have been filed with the Secretary; consequently, any referendum issues are moot.” (Emphasis added.) The secretary’s change of course after the court’s decision in this case provides no basis for granting the new relief she requests.
{¶ 34} Additionally, the secretary’s standing to request such relief is questionable at best. According to her motion, her request for a stay to allow a 90-day referendum period for Am.Sub.S.B. No. 117 is made at the behest of some of the amici curiae who supported her in this litigation. She does not contend that in her capacity as secretary of state she has a “personal stake” in the request for a stay. See, generally, State ex rel. Leslie v. Ohio Hous. Fin. Agency, 105 Ohio St.3d 261, 2005-Ohio-1508, 824 N.E.2d 990, ¶ 47; Ohio Contrs. Assn. v. Bicking (1994), 71 Ohio St.3d 318, 320, 643 N.E.2d 1088. Indeed, she stated in her brief on the merits in this case that as secretary of state, she had no general legal duty *111to calculate and publish the date by which referendum petitions must be filed with her office, because the Ohio Constitution determined that date (“The Secretary of State has no constitutional duty to assign [the] date [by which referendum petitions must be submitted for challenging laws] — a date established by the Ohio Constitution itself’; “The Ohio Constitution does not, however, require the Secretary to advise Ohio citizens of the date by which referendum petitions must be filed”). (Emphasis sic.)
{¶ 35} Further, the secretary’s request for “clarification” of her duties with regard to any referendum petitions that might be filed is akin to a request for an advisory opinion. She does not state that she has received any such petitions. Indeed, her earlier merit brief in the case acknowledged that she had not received any petitions as of that time. The secretary instead seeks direction from the court on what she ought to do in the event any such petitions may be filed with her office. But this court does not issue advisory opinions. See, e.g., State ex rel. White v. Kilbane Koch, 96 Ohio St.3d 395, 2002-Ohio-4848, 775 N.E.2d 508, ¶ 18.
II
{¶ 36} In addition to the procedural problems with the secretary’s request, the relief sought is not warranted on the merits. We have held that “absent a petition for referendum being filed with the Secretary of State, the effective date of new legislation is fixed and certain, because Section lc, Article II of the Ohio Constitution specifies that it shall go into effect 90 days after it shall have been filed by the Governor in the office of the Secretary of State.” Thornton v. Salak, 112 Ohio St.3d 254, 2006-Ohio-6407, 858 N.E.2d 1187, ¶ 19. Section lc, Article II provides that “[n]o law passed by the general assembly shall go into effect until ninety days after it shall have been filed by the governor in the office of the secretary of state.” Courts are to “strictly construe applicable requirements for initiative and referendum,” including the time limits for filing petitions. State ex rel. McCord v. Delaware Cty. Bd. of Elections, 106 Ohio St.3d 346, 2005-Ohio-4758, 835 N.E.2d 336, ¶ 38; see, generally, Dubyak v. Kovach (1955), 164 Ohio St. 247, 250, 58 O.O. 1, 129 N.E.2d 809. The majority does not disagree with these general principles.
{¶ 37} While I wholeheartedly agree that the constitutional referendum process is of crucial importance in allowing the citizens to exercise their reserved power to “adopt or reject any law” passed by the General Assembly, see Section 1, Article II, Ohio Constitution, I do not believe that we can judicially revise the process that the people of the state expressly adopted in Section lc, Article II.
{¶ 38} Accordingly, I part company from the majority’s determination, without citation to authority, that Am.Sub.S.B. No. 117 “was a nullity from the date of the veto, January 8, 2007, until the date of our decision, August 1, 2007.” The *112majority does not explain how the governor’s purported veto on January 8, which we held in Brunner was ineffective, could somehow “ma[k]e the law invalid.” The language of Section lc, Article II of the Ohio Constitution does not provide for this result. We have never held that possible confusion over the effectiveness of a governor’s veto automatically suspends the 90-day referendum period provided in Section lc, Article II. Because Section lc provides the answer to the question of the statute’s effective date, it cannot fairly be said that those who objected to the law “had reason to act only after we announced our opinion.”3
{¶ 39} The relief granted today also conflicts with the familiar principle that unless enjoined or stayed before it goes into effect, a statute’s effective date is the one provided by the Constitution (here, Section lc, Article II), or another date expressly provided in the legislation. Cf. Section Id, Article II (laws designated as emergency legislation go into immediate effect). Neither the governor’s purported veto nor the commencement of this case challenging it, without more, prevented the law from going into effect in accordance with Section lc, Article II.
{¶ 40} Although not discussed by the majority, State ex rel. Ohio AFL-CIO v. Voinovich (1994), 69 Ohio St.3d 225, 631 N.E.2d 582, also does not warrant a departure from the plain language of Section lc, Article II in this case. In Voinovich, the court stayed “the nonappropriation provisions of Am.Sub.H.B. No. 107 for a period of ninety days from the date of [the] decision,” id. at 236, 631 N.E.2d 582, because an earlier decision of the court appeared to have disallowed a 90-day referendum period for the category of legislation in question. Voinovich overruled that earlier decision, State ex rel. Riffe v. Brown (1977), 51 Ohio St.2d 149, 5 O.O.3d 125, 365 N.E.2d 876, and held, contrary to Riffe, that the nonappropriation parts of appropriation bills are subject to the referendum. 69 Ohio St.3d at 236, 631 N.E.2d 582. Thus, the court in Voinovich attempted to remedy the court’s own perceived foreclosure of the referendum process for that category of legislation.
{¶ 41} The situation in Voinovich differs from the essentially retroactive stay granted in this case. There has never been a dispute about whether the category of legislation contained in Am.Sub.S.B. No. 117, i.e., nonappropriation matters, is governed by the plain language of Section lc, Article II of the Ohio Constitution and its 90-day effective date.
Marc Dann, Attorney General, and Brian J. Laliberte, Michael W. Deemer, Frank M. Strigari, and Pearl M. Chin, Assistant Attorneys General, for respondent.
Bricker & Eckler, L.L.P., Kurtis A. Tunnell, and Anne Marie Sferra, urging denial of the motion for amici curiae, Ohio Alliance for Civil Justice, Ohio Manufacturers’ Association, Ohio Chamber of Commerce, National Federation of Independent Business/Ohio, Ohio Council of Retail Merchants, Ohio Business Roundtable, Ohio Chemistry Technology Council, and Ohio Automobile Dealers’ Association.
{¶ 42} I agree with the majority that this case presents a situation that is probably unique. That is all the more reason that the fundamental rules embodied in our state’s Constitution should not so easily be revised to accommodate a transitory constitutional complexity.
{¶ 43} Accordingly, I would deny the secretary’s motion for reconsideration or stay.
O’Donnell, J., concurs in the foregoing opinion.

. On August 1, the court held that Am.Sub.S.B. No. 117 is a law, as the governor’s purported January 8 veto of it was ineffective. On August 31, the court has retroactively and without known precedent effectively reduced the law to a bill again.


. Even if one assumed that persons who objected to the law and would otherwise have pursued the referendum process were confused by the conflicting actions of Ohio’s governors on January 5 and January 8, 2007, the parties, or an intervenor, could have asked the court for a stay or injunction of the presumptive effective date of the law (i.e., April 5) before that date passed. Or at a minimum, either of the parties could have requested expedited briefing and consideration of the matter. By raising the possibility of an earlier-requested stay, I do not mean to imply that a stay or injunction would have been proper. But because no one raised this issue in this court while the case was pending, I do not think that the court has occasion now to take up the question.